Citation Nr: 0402978	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for chronic urinary tract infections, claimed as due 
to medical treatment provided as a VA facility from February 
1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a low back disorder, claimed as due to medical 
treatment provided as a VA facility from February 1973 to 
July 1973.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and L.R. 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In a January 2001 decision, the Board denied the veteran 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for chronic urinary tract infections and for a back disorder, 
both claimed as due to medical treatment received at a VA 
facility from February 1973 to July 1973.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a May 2003 order, the Court vacated the Board's January 
2001 decision and remanded the issues to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

In the January 2002 decision, the Board addressed the VCAA 
and noted that all relevant evidence necessary for an 
equitable disposition of the claim had been obtained, and 
there was n o further development needed to satisfy the duty 
to assist the veteran in support of his claim.  Hence, the 
required notice and development action specified in the new 
statute had been complied with during the pendency of the 
appeal.  

The veteran's appellant brief argued that the newly amended 
duty to notify requirements under the VCAA did not meet the 
standard erected by the legislation.  The amended regulations 
require VA to inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  See 
Quartuccio v. Principi, 16 Fed. App. 183, 186-87 (2002).  

The aforementioned appellant brief also argues that VA failed 
to adequately discuss the amended duty to notify with respect 
to the veteran's claim.  Specifically, VA failed to discuss 
the provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his claim, 
indicate what portion of any such information or evidence is 
to be provided by which party, and failed to discuss whether 
the documents that it referenced, or any other document in 
the record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Hence, because VA 
failed to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Fed. App. at 187; 
Charles, 16 Vet. App. at 373-74.  

The Board notes that recent decisions of both the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims have also 
addressed shortcomings of VA in its application of VCAA.  In 
addition, VA General Counsel has issued precedent opinions 
addressing the VCAA; the Board is bound by those precedent 
opinions.  See 38 C.F.R. § 19.5 (2003).  

In January 2004, while the case was on remand to the Board, 
the veteran submitted additional evidence and argument 
directly to the Board.  This evidence consists of a December 
31, 2003, medical statement from a VA physician who treated 
the veteran during the period of time at issue.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities and entitlements at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should consider the medical 
statement dated December 31, 2003, 
submitted on behalf of the veteran. 

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of the recently submitted 
evidence.  If this evidence is 
duplicative of evidence previously 
submitted, this should be noted by the 
RO.  The RO is advised that they are to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


